

AMENDED EMPLOYMENT AGREEMENT
 
THIS AMENDED EMPLOYMENT AGREEMENT (“Agreement”) dated September 27, 2007 (the
“Amendment Date”), between MRU Holdings, Inc., a Delaware corporation with its
principal place of business located at 590 Madison Avenue 13th Floor, New York,
NY 10022, its affiliates, subsidiaries, successors and assigns (the “Company”),
and Edwin J. McGuinn, an individual residing at 20 Cobb Island Drive, Greenwich,
CT 06830 (the “Executive”).
 
WHEREAS, prior to the Effective Date, the Executive has both consulted for and
been employed by, and has been performing executive services for, the Company;
and
 
WHEREAS, the Company and the Executive (the “Parties”) entered into an
Employment Agreement dated November 17, 2004 (the “Initial Agreement”) which was
effective as of November 1, 2004 (the “Effective Date”); and
 
WHEREAS, the Parties wish to amend the Initial Agreement in order to continue
Executive’s employment by the Company upon the terms and conditions set forth
herein and otherwise to continue the terms and conditions of the Executive’s
employment as set forth in the Initial Agreement (as amended herein, the
“Agreement”).
 
NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Parties agree as follows:
 
1.    Interim Periods. The Parties acknowledge that during the period from April
12, 2004 to July 8, 2004 (the “Interim Period”), the Executive served Iempower,
Inc. (acquired by the Company on July 8, 2004 and a wholly owned subsidiary of
the Company “Iempower”) in the position of senior consultant and member of
Iempower’s board of directors. The Parties further acknowledge that during the
Interim Period, the Executive has been entitled to receive compensation from the
Company in the amount of $1,500 per day or fractional equivalent thereof, as
applicable (the “Interim Compensation”). In full satisfaction of the Company’s
obligation to pay such Interim Compensation, the Company has issued the
Executive 46,875 shares of its common stock together with warrants to acquire
8,844 shares of common stock at an initial exercise price of $2.00 per share.
The Parties also acknowledge that during the period from July 9, 2004 until
October 31, 2004 (the “Second Interim Period”), Executive served the Company as
Chairman of the Board and Interim Chief Executive Officer. The Parties
acknowledge that during the Second Interim Period, the Executive has been
entitled to compensation at the rate of $125,000 per year, with a guaranteed
bonus the pro rata portion of $50,000 per year (“Second Interim Compensation”).
In full satisfaction of the Company’s obligation to pay such Second Interim
Compensation, the Company has paid to the Executive his pro-rata salary for this
period and has issued to the Executive options to acquire 410,000 shares of
common stock under the Company’s 2004 Omnibus Incentive Plan (the “Plan”). These
options vested and became exercisable on a quarterly basis over a period of one
year, with 25% of such options being vested and exercisable on November 1, 2004
(the “Grant Date”) and an additional 25% of such options becoming vested and
exercisable on the first day of each calendar quarter thereafter until all
options are fully vested. The options granted shall be exercisable for a period
of ten years following the Grant Date and shall have an initial exercise price
of $1.60.
 

--------------------------------------------------------------------------------


 
2.    Periods of Service.
 
(a) Employment Period. As of the Effective Date, the Company shall employ the
Executive, and the Executive agrees to be employed by Company in the position of
Chairman of the Board of Directors and Chief Executive Officer in accordance
with the terms and subject to the conditions of this Agreement, commencing on
the Effective Date and terminating on October 31, 2008 (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
paragraph 11 below, in which case the provisions of paragraph 11 shall control
(the “Term”). Upon expiration of the Term and thereafter, it shall automatically
renew itself and continue in full force and effect from year to year unless
written notice of election not to renew, or written notice of election to modify
any provision of this Agreement, is given by one party, and received by the
other not later than sixty (60) days prior to the expiration of this Agreement
or any extension hereto.
 
The Executive affirms that, except as otherwise set forth herein, no obligation
exists between the Executive and any other entity which would prevent or impede
the Executive’s immediate and full performance of every obligation of this
Agreement.
 
(b) Additional Service. Provided that this Agreement has not been terminated by
reason of Death, Disability or Cause, all as defined in paragraph 11 hereof,
then, in the event that the Executive’s employment hereunder is not renewed in
accordance with paragraph 2(a) after the Scheduled Termination Date, the
Executive shall nevertheless continue to serve the Company for a minimum period
of one year after the expiration of the Term either (i) as a member of the
Company’s Board of Directors, in which case the Company shall take all
appropriate action to nominate the Executive for election as a Director or (ii)
as a member of the Board of Directors of a Subsidiary of the Company, as defined
in the MRU Holdings, Inc. Amended and Restated 2004 Incentive Plan.
 
(c) Position and Duties. During the Term of the Executive’s employment
hereunder, the Executive shall continue to serve in, and assume duties and
responsibilities consistent with, the position of Chairman of the Board of
Directors, unless and until otherwise instructed by the Company, and shall also
serve as the Company’s Chief Executive Officer. The Executive agrees to devote
his working time, as set forth in Paragraph 5 hereof, utilizing his skill,
energy and best business efforts on behalf of the Company. Notwithstanding
anything to the contrary above, the Company acknowledges and agrees that the
Executive: (i) will continue to serve as an officer and director of eLOT, Inc,
formerly a public company (and now a private holding company for intellectual
property); (ii) serve as a director of Enigma Software, a privately owned
software company (not involved in the educational finance sector); and (iii) is
and expects to continue to be involved in civic and charitable endeavors.
However, the Executive shall not engage in activities outside the scope of his
employment with the Company if such activities would detract from or interfere
with his ability to fulfill his responsibilities and duties under this Agreement
or require substantial amounts of his time or of his services. Notwithstanding
anything to the contrary contained herein, upon written notice to the Board of
Directors the Executive may hold officer and non-executive director positions
(or the equivalent position) in or at other entities not inconsistent with the
best interests of the Company so long as the Board of Directors has not provided
Executive written notice that it has determined that such activities will
interfere with his ability to perform his duties and responsibilities hereunder.
 
3.    No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every business
opportunity related to the business of the Company of which he becomes aware,
and that he will not, directly or indirectly, exploit any such opportunity for
his own account, nor will he render any services to any other person or
business, acquire any interest of any type in any other business or engage in
any activities that conflict with the Company’s best interests or which is in
competition with the Company.
 
-2-

--------------------------------------------------------------------------------


4.    Days/Hours of Work and Work Week. The Executive shall normally work five
(5) days per week and his hours of work shall be appropriate to the nature of
the Executive’s duties and responsibilities with the Company, it being
recognized that such duties and responsibilities require flexibility in the
Executive’s work schedule.
 
5.    Location. For at least three days per week, the locus of the Executive’s
employment with the Company shall be the Company’s office located at 590 Madison
Avenue, New York, NY 10022. The Executive may spend two days a week at an office
in Stamford, Connecticut or at such other location within Fairfield County,
Connecticut, as the Executive may choose. The Company agrees that it shall
provide a rental allowance of $1,200.00 per month for the Executive’s
Connecticut office, such allowance to be paid as the within five (5) days of the
beginning of each month, to the Executive or to such person or entity as the
Executive may direct.
 
6.    Compensation.
 
(a)  Base Salary. During the Term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary which shall remain
at its current rate until January 1, 2008 at which time Executive’s annual
salary shall increase to $250,000, less all applicable taxes and other
appropriate deductions. The Executive’s base salary shall be increased annually,
effective on January 1 of each calendar year, beginning on January 1, 2009, in
an amount no less than ten percent (10%). In addition, the Company’s Board of
Directors (the “Board”) shall review the Executive’s base salary annually to
determine whether it should be increased more than ten percent (10%). The
decision to increase the Executive’s base salary more than ten percent (10%) and
the amount of any such increase shall be within the Board’s sole discretion.
 
(b)  Annual Bonus. During the Term of this Agreement, the Executive shall be
entitled to an annual bonus in an amount no less than $50,000.00 for each
calendar year (or pro-rata portion thereof in the case of a period of less than
twelve (12) months. The decision to pay any annual bonus to the Executive in
excess of $50,000.00, and the amount of any annual bonus increment in excess of
$50,000.00, shall be within the Board’s sole discretion based on its review of
the operating performance of the Company during the fiscal year to which the
bonus pertains. Each annual bonus shall be paid by the Company to the Executive
promptly after the first meeting of the Board following the previous calendar
year, but in no case later than March 30th of each year.
 
7.    Expenses.
 
(a)  Business Expenses. During the Term of this Agreement, the Executive shall
be entitled to payment or reimbursement of any and all reasonable expenses paid
or incurred by him in connection with and related to the performance of his
duties and responsibilities hereunder for the Company. All requests by the
Executive for payment of reimbursement of such expenses shall be supported by
appropriate invoices, vouchers, receipts or such other supporting documentation
in such form and containing such information as the Company may from time to
time reasonably require, evidencing that the Executive, in fact, incurred or
paid said expenses.
 
-3-

--------------------------------------------------------------------------------


(b)  Agreement Expenses. The Company agrees that it shall reimburse the
Executive for his attorney’s fees and legal expenses in the negotiation, review
and drafting of this Agreement and Amended Agreement up to the amount of
$3,500.00. The Executive shall be responsible for any such expenses in excess of
$3,500.00.
 
8.    Vacation. During the Term of this Agreement, the Executive shall be
entitled to accrue 20 vacation days, per year. The Executive shall be entitled
to carry over any accrued, unused vacation days from year to year without
limitation.
 
9.    Stock Options/Warrants.
 
(a)  Grant of Options. Upon the decisions of the Board of Directors and the
approval of the Company’s stockholders to increase the number of shares of
common stock available under the Plan, the Company has granted the Executive
options to acquire 250,000 shares of common stock on September 20, 2005 and
200,000 shares of common stock on January 9, 2006. The per share exercise price
of options granted prior to the Amendment Date pursuant to this paragraph 9(a)
is $ 3.00 and $3.85 respectively, the fair market value per share of Company
common voting stock on the date of issuance. The Executive shall, in the
discretion of the Board of Directors and subject to the terms of the Plan and
any subsequent stock incentive plan as may be approved by the Company’s
stockholders, continue to be eligible to be granted further options after the
Amendment Date. Such grant and each subsequent grant of options to the Executive
during the Term shall be evidenced by an Option Agreement in a form
substantially similar to Exhibit A, attached hereto and made a part hereof.
 
(b)  Vesting and Exercise. The options granted on September 20, 2005 pursuant to
the terms of this paragraph 9 vest and became exercisable on a quarterly basis
over a period of two years, with 25% of such options being vested and
exercisable on the grant date and an additional 12½% of such options becoming
vested and exercisable on the first day of each calendar quarter thereafter
until all options became fully vested. The options granted on January 9, 2006
became exercisable on an annual basis over a period of three years, with 33.3%
of such options being vested and exercisable one year after the grant date and
an additional 33.3% of such options becoming vested and exercisable two years
after the grant date thereafter until all options became fully vested. The
options granted shall be exercisable for a period of ten years following the
grant date. Subsequent grants of stock options shall vest and be exercisable
pursuant to the terms and conditions of the Plan.
 
(c)  Accelerated Vesting.In the event the Executive’s employment with the
Company is terminated by reason of Death, Disability or without Cause, all as
defined in paragraph 11 hereof, or in the event that the Executive terminates
this Agreement for Good Reason, as defined in paragraph 11 hereof, or in the
event that the Executive shall no longer be employed in the position of Chairman
of the Board and Chief Executive Officer for any reason other than a termination
for Cause, all of Executive’s granted and unvested options and warrants shall
immediately vest and become immediately exercisable by the Executive.  Said
options and warrants may be exercised by the Executive, or in the event of Death
or Disability by the Executive’s legal representative, as appropriate, for a
period of one year following the date of termination of the Executive’s
employment with the Company.
 
(d)  Payment. The full consideration for any shares purchased by the Executive
shall be paid in cash or on such other terms as the Parties may agree. Subject
to the terms and conditions of the Plan and any subsequent stock incentive plan,
the Option Agreement shall permit cashless exercise of options by the Executive.
 
-4-

--------------------------------------------------------------------------------


10.    Other Benefits.
 
(a)  During the Term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s executive employees.
 
(b)  Notwithstanding anything contained in paragraph 10(a) hereinabove to the
contrary:
 
(i)  The cost of the Executive’s coverage under the Benefit Plans providing
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance, shall be paid by the Company.
 
(ii)  The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, and
the cost of such coverage shall be paid by the Company.
 
(iii)  The Company shall reimburse the Executive for any out-of-pocket expenses
incurred in connection with the Benefit Plan coverages provided in this
paragraph 10 as the result of any deductible or co-insurance provision of any
insurance policy; provided, that any such reimbursements shall not exceed Ten
Thousand Dollars ($10,000.00) per calendar year.
 
(iv)  The Company will purchase, at its expense, long-term disability insurance
providing the Executive with payments of $10,000.00 per month until age
sixty-five (65); provided however, that if the cost of such long-term disability
insurance coverage exceeds $12,000.00 per year, the Executive shall be required
to pay any premium amount in excess of $12,000.00 per year and if the Executive
chooses not to pay such excess premium amount, the Company shall only be
required to provide as much long-term disability insurance as can be purchased
for $12,000.00 per year.
 
(v)  The Company has purchased a directors and officers liability insurance
policy or has otherwise obtained directors and officers liability insurance
coverage, in the amount of Three Million Dollars ($3,000,000.00), covering the
Executive and commits to increase such coverage to Five Million Dollars
($5,000,000.00) as soon as possible, but in no event later than January 1, 2005.
 
11.    Termination of Employment.
 
(a)  Death. In the event that, during the Term of this Agreement, the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the
Executor’s heirs, administrators or executors any earned but unpaid base salary,
unpaid pro rata annual bonus and unused vacation days accrued through the date
of death, including any carryover days. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
-5-

--------------------------------------------------------------------------------


(b)  “Disability.” In the event that, during the Term of this Agreement, the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of “Disability,”
as defined hereinbelow, this Agreement and the Executive’s employment with the
Company shall automatically terminate and the Company shall have no further
obligations to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of Disability, including any carryover days. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions through
the last date of the Executive’s employment with the Company. For purposes of
this Agreement, “Disability” shall mean a physical or mental disability that, in
the Board’s discretion, based upon the medical opinions of two qualified
physicians specializing in the area or areas of the Executive’s affliction, one
of whom shall be chosen by the Board and one of whom shall be chosen by the
Executive, prevents the performance by the Executive, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a continuous
period of not less than six consecutive months.
 
(c)  “Cause.”
 
(i)  At any time during the Term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from a
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of said
written demand; (b) the conviction of, or plea of guilty or nolo contendere to a
felony, after the exhaustion of all available appeals; or (c) fraud, dishonesty,
competition with the Company, unauthorized use of any of the Company’s or any
such subsidiary’s trade secrets or confidential information, or gross misconduct
which is materially and demonstratively injurious to the Company. Termination
under paragraphs 11(c)(i)(b) and 11(c)(i)(c) above shall not be subject to cure.
 
(ii)  Termination of the Executive for “Cause” pursuant to paragraph 11(c)(i)(a)
shall be made by delivery to the Executive of a copy of the written demand
referred to in paragraph 12(c)(i)(a), or pursuant to paragraphs 11(c)(i)(b) or
(c) by delivery to the Executive of a written notice from the Board, either of
which shall specify the basis of such termination, the conduct justifying such
termination, and the particulars thereof and finding that in the reasonable
judgment of the Board, the conduct set forth in paragraph 11(c)(i)(a),
11(c)(i)(b) or 11(c)(i)(c), as applicable, has occurred and that such occurrence
warrants the Executive’s termination of employment. Upon receipt of such demand
or notice, the Executive, shall be entitled to appear before the Board for the
purpose of demonstrating that “Cause” for termination does not exist or that the
circumstances which may have constituted “Cause” have been cured in accordance
with the provisions of paragraph 11(c)(i). No termination shall be final until
the Board has reached a determination regarding “Cause” following such
appearance.
 
-6-

--------------------------------------------------------------------------------


(iii)  Upon termination of this Agreement for “Cause,” the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company, including any carryover days. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(d)  “Good Reason.”
 
(i)  At any time during the Term of this Agreement, subject to the conditions
set forth in paragraph 11(d)(iii) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence, without the
Executive’s consent, of any of the following events: (a) the assignment to the
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Start Date; (b) the
assignment to the Executive of a title that is different from and subordinate to
the title specified in paragraph 2 hereinabove; (c) a Change of Control (as
defined in paragraph 11(d)(ii) herein below); (d) relocation of the Company’s
office in New York to any location which is more than one hundred (100) miles
from Executive’s present home address; or (e) a material breach of this
Agreement by the Company.
 
(ii)  For purposes of this Agreement, “Change of Control” means the Company’s
Board votes to approve: (a) any consolidation or merger of the Company pursuant
to which 50 percent or more of the outstanding voting securities of the
surviving or resulting company are not owned collectively by the common share
and warrant holders of Iempower, Inc. as of November 1, 2004 (the “Current
Control Group”); (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company other than any sale, lease, exchange or other
transfer to any company where the Company owns, directly or indirectly, 100
percent of the outstanding voting securities of such company after any such
transfer; (c) any person or persons (as such term is used in Section 13(d) of
the Exchange Act of 1934, as amended), other than the Current Control Group,
shall acquire or become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) whether directly, indirectly, beneficially or of record,
of 50 percent or more of outstanding voting securities of the Company; or (d)
commencement by any entity, person, or group (including any affiliate thereof,
other than the Company) of a tender offer or exchange offer where the offeree
acquires more than 50 percent of the then outstanding voting securities of the
Company.
 
(iii)  The Executive shall be entitled to terminate this Agreement and his
employment with the Company for “Good Reason” provided that he has delivered
written notice to the Company of his intention to terminate this Agreement and
his employment with the Company for “Good Reason” within five (5) business days
after either (a) the date on which the Executive receives written notice from
the Company of the occurrence of any event included within the meaning of “Good
Reason” under paragraph 11(d)(i) hereof or (b) the date on which the Executive
obtains actual knowledge of the occurrence of any event included within the
meaning of “Good Reason” under paragraph 11(d)(i) hereof. Such notice, if given
by the Executive pursuant to subparagraph 11(d)(iii)(b) hereof, shall specify in
reasonable detail the circumstances claimed to provide the basis for such
termination for “Good Reason.” Notwithstanding the foregoing, the Executive
shall not be entitled to terminate this Agreement and his employment with the
Company if the Company has eliminated the circumstances constituting “Good
Reason” within 30 days of its receipt from the Executive of the written notice
described in this paragraph 11(d)(iii).
 
-7-

--------------------------------------------------------------------------------


(iv)  In the event that the Executive terminates this Agreement and his
employment with the Company for “Good Reason,” the Company shall pay or provide
to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (a) any earned but unpaid base salary, unpaid pro
rata annual bonus and unused vacation days accrued through the Executive’s last
day of employment with the Company, including any carryover days; (b) the
Executive’s full base salary (including guaranteed annual ten percent (10%)
increases) through the Scheduled Termination Date; (c) the Executive’s
guaranteed annual bonuses in the amount of $50,000.00 that he would have been
awarded through the Scheduled Termination Date; (d) the value of vacation days
that the Executive would have accrued through the Scheduled Termination Date;
(e) continued coverage, at the Company’s expense, under all Benefits Plans in
which the Executive was a participant immediately prior to his last date of
employment with the Company, or, in the event that any such Benefit Plans do not
permit coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date (“Continued Benefits”); and (f)
severance pay in an amount equal to the sum of the Executive’s annual base
salary in effect immediately prior to his last date of employment with the
Company. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. For purposes of this subparagraph (d), “Scheduled Termination Date”
shall mean the end of the Term if termination occurs prior to the end of the
Term and shall mean the last day of any one year renewal term if termination
occurs during such renewal term and prior to the end of such renewal term.
 
(v)  At the Executive’s option, the amounts described in paragraphs 11(d)(iv)(b)
and (c) hereinabove shall be paid to the Executive in the same manner as they
would have been paid, in accordance with the provisions of paragraphs 6(a) and
(b), had the Executive remained employed by the Company. To exercise such
option, the Executive shall deliver to the Company written notice electing such
option within ten (10) business days after his last date of employment with the
Company. If the Executive fails to deliver such written notice within ten (10)
business days after his last date of employment with the Company, the Executive
shall be entitled to receive the amounts described in paragraphs 11(d)(iv)(b)
and (c) hereinabove in a lump sum within forty-five (45) days of his last date
of employment with the Company. The amount described in paragraph 11(d)(iv)(f)
shall be paid to the Executive within forty-five (45) days of the Executive’s
last date of employment with the Company.
 
(vi)  The Executive shall have no duty to mitigate his damages, except that
Continued Benefits shall be canceled or reduced to the extent of any comparable
benefit coverage offered to the Executive during the period prior to the
Scheduled Termination Date by a subsequent employer or other person or entity
for which the Executive performs services, including but not limited to
consulting services.
 
(e)  Without “Cause.”
 
(i)  By The Executive. At any time during the Term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without “Cause” or “Good Reason” as these terms are
defined hereinabove, by providing prior written notice of at least thirty (30)
days to the Company. Upon termination by the Executive of this Agreement and the
Executive’s employment with the Company pursuant to this paragraph 11(e)(i), the
Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (or, following his
death, to the Executive’s heirs, administrators or executors) any earned but
unpaid base salary, pro rata annual bonus and unused vacation days accrued
through the Executive’s last day of employment with the Company, including any
carryover days. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
-8-

--------------------------------------------------------------------------------


(ii)  By The Company. At any time during the Term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without “Cause,” as that term is defined in paragraph 11(c)(i)
hereinabove, by providing prior written notice of at least ninety (90) days to
the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): any earned but unpaid base salary, unpaid pro rata
annual bonus and unused vacation days accrued through the Executive’s last day
of employment with the Company, including any carryover days. In addition, so
long as Executive has not and does not violate the provisions of paragraphs 13,
14 and 15 of this Agreement, the Company shall pay or provide to the Executive
(a) the Executive’s full base salary (including guaranteed annual ten percent
(10%) increases) through the Scheduled Termination Date; (b) the Executive’s
guaranteed annual bonuses in the amount of $50,000.00 that he would have been
awarded through the Scheduled Termination Date; (c) the value of vacation days
that the Executive would have accrued through the Scheduled Termination Date;
(d) continued coverage, at the Company’s expense, under all Benefits Plans in
which the Executive was a participant immediately prior to his last date of
employment with the Company, or, in the event that any such Benefit Plans do not
permit coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date (“Continued Benefits”); and (e)
severance in an amount equal to the sum of the Executive’s annual base salary in
effect immediately prior to his last date of employment with the Company. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions. For
purposes of this subparagraph (ii), “Scheduled Termination Date” shall mean the
end of the Term if termination occurs prior to the end of the Term and shall
mean the last day of any one year renewal term if termination occurs during such
renewal term and prior to the end of such renewal term.
 
(iii)  At the Executive’s option, the amounts described in paragraphs
11(d)(iv)(b) and (c) hereinabove shall be paid to the Executive in the same
manner as they would have been paid, in accordance with the provisions of
paragraphs 6(a) and (b), had the Executive remained employed by the Company. To
exercise such option, the Executive shall deliver to the Company written notice
electing such option within ten (10) business days after his last date of
employment with the Company. If the Executive fails to deliver such written
notice within ten (10) business days after his last date of employment with the
Company, the Executive shall be entitled to receive the amounts described in
paragraphs 11(d)(iv)(b) and (c) hereinabove in a lump sum within forty-five (45)
days of his last date of employment with the Company. The amount described in
paragraph 11(d)(iv)(f) shall be paid to the Executive within forty-five (45)
days of the Executive’s last date of employment with the Company.
 
-9-

--------------------------------------------------------------------------------


12.    Confidential Information.
 
(a)  The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed, and will be exposed,
to the trade secrets, business and/or financial secrets and confidential and
proprietary information of the Company, its affiliates and/or its clients or
customers (“Confidential Information”). The term “Confidential Information”
means, without limitation, information or material that has actual or potential
commercial value to the Company, its affiliates and/or its clients or customers
and is not generally known to and is not readily ascertainable by proper means
to persons outside the Company, its affiliates and/or its clients or customers.
 
(b)  Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients or customers, the Executive agrees to keep strictly
confidential and not use for his personal benefit or the benefit to any other
person or entity the Confidential Information, whether or not prepared or
developed by the Executive. Confidential Information includes, without
limitation, the following, whether or not expressed in a document or medium,
regardless of the form in which it is communicated, and whether or not marked
“trade secret” or “confidential” or any similar legend: (i) lists of and/or
information concerning customers, suppliers, employees, consultants, and/or
co-venturers of the Company, its affiliates or its clients or customers; (ii)
information submitted by customers, suppliers, employees, consultants and/or
co-venturers of the Company, its affiliates and/or its clients or customers;
(iii) information concerning the business of the Company, its affiliates and/or
its clients or customers, including, without limitation, cost information,
profits, sales information, prices, accounting, unpublished financial
information, business plans or proposals, markets and marketing methods,
advertising and marketing strategies, administrative procedures and manuals, the
terms and conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) technical information concerning products and services of the
Company, its affiliates and/or its clients or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know how,
processes, designs, formulae, inventions and product development; (v) lists of
and/or information concerning applicants, candidates or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients or customers; (vi) any and all
versions of proprietary computer software (including source and object code),
hardware, firmware, code, discs, tapes, data listings and documentation of the
Company, its affiliates and/or its clients or customers; (vii) any other
information disclosed to the Executive by, or which the Executive obtained under
a duty of confidence from, the Company, its affiliates and/or its clients or
customers; and (viii) all other information concerning the Company not generally
known to the public which, if misused or disclosed, could reasonably be expected
to adversely affect the business of the Company, its affiliates and/or its
clients or customers.
 
(c)  The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.
 
(d)  In the event that the Executive’s employment with the Company terminates
for any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.
 
-10-

--------------------------------------------------------------------------------


13.    Ownership and Assignment of Inventions. 
 
(a)  The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, he and/or other
employees of the Company working with him, without him or under his supervision,
may create, conceive of, make, prepare, work on or contribute to the creation
of, or may be asked by the Company or its affiliates to create, conceive of,
make, prepare, work on or contribute to the creation of, without limitation,
lists, business diaries, business address books (except for business addresses
and business address books not related to the Company), documentation, ideas,
concepts, inventions, designs, works of authorship, computer programs,
audio/visual works, developments, proposals, works for hire or other materials
(“Inventions”). To the extent that any such Inventions relate to any actual or
reasonably anticipated business of the Company or any of its affiliates, or
falls within, is suggested by or results from any tasks assigned to the
Executive for or on behalf of the Company or any of its affiliates, the
Executive expressly acknowledges that all of his activities and efforts relating
to any Inventions, whether or not performed during his or the Company’s regular
business hours, are within the scope of his employment with the Company and that
the Company owns all right, title and interest in and to all Inventions,
including, to the extent that they exist, all intellectual property rights
thereto, including, without limitation, copyrights, patents and trademarks in
and to all Inventions. The Executive also acknowledges and agrees that the
Company owns and is entitled to sole ownership of all rights and proceeds to all
Inventions.
 
(b)  The Executive expressly acknowledges and agrees to assign to the Company,
and hereby assigns to the Company, all of the Executive’s right, title and
interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.
 
(c)  In connection with all Inventions, the Executive agrees to disclose any
Invention promptly to the Company and to no other person or entity. The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries.
 
(d)  The Executive acknowledges that all rights, waivers, releases and/or
assignments granted in this paragraph 13 by the Executive are freely assignable
by the Company and are made for the benefit of the Company and its Affiliates,
subsidiaries, licensees, successors and assigns.
 
14.    Non-Competition And Non-Solicitation.
 
(a)  The Executive agrees and acknowledges that the Confidential Information
that the Executive has already received and will receive are valuable to the
Company, its affiliates and/or its clients or customers, and that its protection
and maintenance constitutes a legitimate business interest of Company, its
affiliates and/or its clients or customers to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the United States (“the Geographic
Boundary”), and that the Geographic Boundary, scope of prohibited competition,
and time duration set forth in the non-competition restrictions set forth below
are reasonable and necessary to maintain the value of the Confidential
Information of, and to protect the goodwill and other legitimate business
interests of, the Company, its affiliates and/or its clients or customers. The
Executive also acknowledges that the business of the Company is making federal
and alternative loans to students (the “Business of the Company”).
 
-11-

--------------------------------------------------------------------------------


(b)  The Executive hereby agrees and covenants that he shall not, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
employee, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than a holder
of less than one percent (1%) of the outstanding voting shares of any publicly
held company), or whether on the Executive’s own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Executive’s employment
with the Company and for a period of two years following the termination of this
Agreement and the Executive’s employment with the Company for any reason, in the
Geographic Boundary:
 
(i)  Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company;
 
(ii)  Solicit, persuade or induce any Customer to terminate, reduce or refrain
from renewing, extending, or entering into contractual or other relationships
with the Company or to become a customer of or enter into any contractual or
other relationship with any other individual, person or entity for the purpose
of purchasing competitive products or services; or
 
(iii)  Recruit, hire, induce, contact, divert or solicit, or attempt to recruit,
induce, contact, divert or solicit, any employee of the Company to leave the
employment thereof, whether or not any such employee is party to an employment
agreement.
 
15.    Indemnification. The Company hereby covenants and agrees to indemnify the
Executive to the fullest extent permitted by law and to hold the Executive
harmless fully, completely, and absolutely against and in any respects to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including attorneys’ fees), losses, and damages resulting from the Executive’s
good faith performance of his job duties pursuant to this Agreement. The Company
also hereby agrees to cover the Executive under a directors’ and officers’
liability insurance policy at all times, with such coverage no less favorable
than that given to other executive employees of the Company.
 
16.    Dispute Resolution. The Parties agree that any dispute or claim, whether
based on contract, tort, discrimination, retaliation, or otherwise, relating to,
arising from, or connected in any manner with this Agreement and the terms and
conditions of the Executive’s employment with the Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in the
Borough of Manhattan, New York, New York. The arbitration shall proceed in
accordance with the National Rules for the Resolution of Employment Disputes of
AAA in effect at the time the claim or dispute arose, unless other rules are
agreed upon by the parties. The arbitration shall be conducted by one arbitrator
who is a member of the AAA, unless the parties mutually agree otherwise. The
arbitrators shall have jurisdiction to determine any claim, including the
arbitrability of any claim, submitted to them. The arbitrators may grant any
relief authorized by law for any properly established claim. The interpretation
and enforceability of this paragraph of this Agreement shall be governed and
construed in accordance with the United States Federal Arbitration Act, 9.
U.S.C. §1, et seq. More specifically, the parties agree to submit to binding
arbitration any claims for unpaid wages or benefits, or for alleged
discrimination, harassment, or retaliation, arising under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the National Labor Relations Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Civil Rights Act of 1991, the
Family and Medical Leave Act, the Fair Labor Standards Act, Sections 1981
through 1988 of Title 42 of the United States Code, COBRA, the New York State
Human Rights Law, the New York City Human Rights Law, and any other federal,
state, or local law, regulation, or ordinance, and any common law claims, claims
for breach of contract, or claims for declaratory relief. The Executive
acknowledges that the purpose and effect of this paragraph is solely to elect
private arbitration in lieu of any judicial proceeding he might otherwise have
available to him in the event of an employment-related dispute between him and
the Company. Therefore, the Executive hereby waives his right to have any such
employment-related dispute heard by a court or jury, as the case may be, and
agrees that his exclusive procedure to redress any employment-related claims
will be arbitration.
 
-12-

--------------------------------------------------------------------------------


Notwithstanding this agreement to arbitrate, the Parties agree that any
violation of paragraphs 13, 14 or 15 of this Agreement may be restrained by the
issuance of an injunction or other equitable relief by a court of competent
jurisdiction, in addition to other remedies provided by law or this Agreement.
 
In the event of any legal action or other proceeding arising out of or related
to or for the enforcement of this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and expenses incurred
in that action or proceeding, including attorneys’ fees, costs and expenses
incurred on appeal, if any, in addition to any other relief to which such party
may be entitled, from the non-prevailing party.
 
17.   Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States Certified or registered mail, return receipt requested, postage
prepaid, and addressed as follows:
 
If to the Company:
MRU Holdings, Inc.
590 Madison Avenue, 13th Floor
New York, NY 10022
 
If to the Executive:
Edwin J. McGuinn, Jr.
20 Cobb Island Drive,
Greenwich, CT 06830
 
18.   Miscellaneous.
 
(a)  Telephones, stationery, postage, e-mail, the internet and other resources
made available to the Executive by the Company, are solely for the furtherance
of the Company’s business.
 
(b)  All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to that State’s principles of conflicts of law.
 
-13-

--------------------------------------------------------------------------------


(c)  The Parties agree that any provision of this Agreement deemed unenforceable
or invalid may be reformed to permit enforcement of the objectionable provision
to the fullest permissible extent. Any provision of this Agreement deemed
unenforceable after modification shall be deemed stricken from this Agreement,
with the remainder of the Agreement being given its full force and effect.
 
(d)  The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of paragraphs 12, 13 and 14 of this Agreement, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
paragraphs 12, 13 and 14 of this Agreement. The Parties agree that any pursuit
of equitable relief in respect of paragraphs 12, 13 and 14 of this Agreement
shall have no effect whatsoever regarding the continued viability and
enforceability of paragraph 16 of this Agreement.
 
(e)  Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.
 
(f)  The Parties independently have made all inquiries regarding the
qualifications and business affairs of the other which either party deems
necessary. The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect. Each party has participated fully and
equally in the negotiation and drafting of this Agreement.
 
(g)  The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity. This
Agreement shall be enforceable by the Company and its parents, affiliates,
successors and assigns.
 
(h)  This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Parties.
 
(i)  This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.
 
THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.
UNDERSTOOD, AGREED, AND ACCEPTED:
-14-

--------------------------------------------------------------------------------



Edwin J. McGuinn, Jr.  MRU HOLDINGS, INC.     /s/ Edwin J. McGuinn, Jr.
By: /s/ Michael Brown
Name: Michael Brown
Title: Lead Independent Director
   
Dated: November 17, 2004
Amended as of: September 27, 2007
Dated: November 17, 2004
Amended as of: September 27, 2007

 
-15-

--------------------------------------------------------------------------------


